DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s preliminary amendment filed on 12/15/2020 is acknowledged.  Both the specification and claims were amended.  On 1/27/2021, applicant submitted another amendment in response to a Notice to File Corrected Application Papers.  This amendment included replacement drawings, which are accepted, as well as a copy of the original claims and an amended specification.  The claims are not entered because they are a copy of the originally filed claims and do not show the amendments made on 12/15/2020.  The specification amendment is also not entered because it does not incorporate the specification amendment made on 12/15/2020.  Therefore, the pending claims and specification are those filed on 12/15/2020.

	Claims 1, 3-4, 8, 10, 12-16, 19, 23-25, 27-28, and 32-37 are pending and are currently under examination.

	Information Disclosure Statement
	The information disclosure statements filed on 12/15/2020 and 4/20/2021 have been considered.  Signed copies are enclosed.
 
Specification
The description of the drawings is objected to.  According to 37 CFR 1.74, When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures, and to the different parts by use of reference letters or numerals (preferably the latter).  The examiner should see to it that the figures are correctly described in the brief description of the drawing, that all section lines used are referred to, and that all needed section lines are used.  If the drawings show Figures 1A, 1B, and 1C and the brief description of the drawings refers only to Figure 1, the examiner should object to the brief description, and require applicant to provide a brief description of Figures 1A, 1B, and 1C.


Claim Objections
Claims 1, 19, and 35 are objected to because of the following informalities: the claims contain the acronym MAT.  While acronyms are permissible shorthand in the claims, the first recitation of the term should include the full recitation followed by the acronym in parentheses.  Appropriate correction is required.	
Claim 1 is objected to because of the following informalities:  In line 14, there is an unnecessary apostrophe after the phrase “feline species”.  Appropriate correction is required.

Claims 8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19, 23-25, 27-28, and 32-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  The claims are directed to amino acid sequences.  These are not actual molecules, but are instead simply an arrangement, which is an abstract idea.  There are no further elements in the claims.  Thus, the claim as a whole does not amount to significantly more than the exception itself.  Applicant could overcome this rejection by amending the claims to read on a polypeptide or molecule “comprising an amino acid sequence…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 3-4, 10, 12-14, and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rendered indefinite by the phrase “wherein the at least one antigen module comprises at least one epitope derived from at least one allergen eliciting an immune response in animals is selected from members of the genus Canis or Felis, in response to flea bites, allergens derived from fleas and/or mites food allergies, atopic dermatitis, atopic dermatitis caused by flea bites, allergic asthma, allergic airway inflammation and/or obstruction.”  Based on the arrangement, wording, and comma usage, it is not clear what the members of the Markush group are. It is not clear if all of the allergens must elicit an immune response in canines or felines or if, for example, allergens causing allergic asthma in humans would be encompassed. 
Claim 34 recites the limitation "the iMAT molecule" in lines 3, 6, and 13.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 35 recites the limitation "the iMAT molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 10, and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,920,101. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to iMAT molecules comprising: a) at least one first module being an amino acid sequence allowing the translocation of the iMAT molecule from the extracellular space into the interior of cells, b) at least one second module being an amino acid sequence allowing species-specific intracellular targeting of the iMAT molecule to the cell organelles which are involved in the processing of antigens and/or the loading of MHC molecules with antigens, and c) at least one third module as antigen module being a specific amino acid sequence that allows modulating the immune response against an epitope of an antigen or an antigen and determining the specificity of the immune response in a subject, wherein all cysteine residues are substituted.  
All of the limitations of the instant claims are recited in the patented claims.  Therefore, the instant claims are anticipated.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645